internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-114750-00 date date legend subtrust1 subtrust2 subtrust3 subtrust4 master_trust decedent corporation x y z dear this letter responds to a letter dated date and subsequent correspondence written on behalf of subtrust requesting a ruling under sec_469 of the internal_revenue_code regarding the deductibility of certain interest_expenses facts the following facts are represented decedent was engaged in commercial and residential real_estate development property management and leasing through corporation at the time of decedent’s death master_trust owned all of the shares in corporation and a number of real_estate parcels after the payment of estate_taxes and administration_expenses x commercial properties remained in master_trust under the terms of master_trust y percent of decedent’s estate is to pass outright to certain beneficiaries and z percent is to be held in identical subtrusts subtrust1 subtrust2 subtrust3 and subtrust4 for decedent’s minor children the terms of the master_trust instrument provide that the real_estate parcels are to remain plr-114750-00 in trust and are not to be disposed of or distributed to fund the outright transfers at least for so long that it is not clearly imprudent to do so instead the trustees are given the power to borrow funds to make the outright transfers the trustees of master_trust are also the trustees of the subtrusts the trustees on behalf of the subtrusts propose to obtain a loan with commercially reasonable terms the loan proceeds will then be used by the subtrusts to acquire complete ownership of the x commercial properties from master_trust and the trustees of master_trust will in turn use the proceeds to fund the outright transfers the subtrusts including subtrust1 will use the real_estate parcels in a passive rental_activity for purposes of sec_469 as a result of this transaction subtrusts including subtrust1 will incur interest_expenses on the borrowed funds subtrust1 has requested a ruling as to whether it will be able to deduct the interest it accrued and paid with respect to the loan obtained law and analysis sec_469 disallows the passive_activity_loss for any taxable_year of individuals estates trusts and certain types of corporations in general a taxpayer’s passive_activity_loss for a taxable_year equals the amount by which the taxpayer’s aggregate losses from passive activities passive_activity deductions exceed the taxpayer’s aggregate income from passive activities passive_activity_gross_income for the taxable_year sec_469 and sec_1 2t b a passive_activity is a trade_or_business activity in which the taxpayer does not materially participate or any rental_activity sec_469 sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 specifies that investment_interest does not include interest which is taken into account under sec_469 in computing income or loss from a passive_activity of the taxpayer sec_1_469-2t indicates that passive_activity deductions do not include interest_expense other than interest_expense described in sec_1_469-2t sec_1_469-2t states that interest_expense is taken into account as a passive_activity_deduction if and only if such interest_expense is allocated under sec_1_163-8t to a passive_activity_expenditure within the meaning of sec_1_163-8t and is not qualified_residence_interest within the meaning of sec_1_163-10t or capitalized pursuant to a capitalization provision within the meaning of sec_1_163-8t sec_1_163-8t indicates that a passive_activity_expenditure means an expenditure that is taken into account under sec_469 in computing income or loss from a passive_activity of the taxpayer or an expenditure including an expenditure properly plr-114750-00 chargeable to capital_account that would be so taken into account if such expenditure were otherwise deductible for purposes of this section the term passive_activity_expenditure does not include any expenditure with respect to any low-income_housing project in any taxable_year in which any benefit is allowed with respect to such project under sec_502 of the tax_reform_act_of_1986 sec_1_163-8t provides that interest_expense on a debt is generally allocated in the same manner as the debt to which such interest_expense relates is allocated debt is allocated by tracing disbursements of the debt proceeds to specific expenditures according to the facts submitted the real_estate parcels acquired with the loan proceeds will be used by subtrust1 in a passive_activity thus amounts expended for their purchase will be considered passive_activity expenditures within the meaning of sec_1_163-8t conclusion to the extent the debt proceeds are used to acquire property used in a passive_activity the interest_expense attributable to that debt will constitute a passive_activity_deduction the interest_expense will be deductible by subtrust1 in any year in which subtrust1's gross passive_activity income exceeds its gross passive_activity deductions including any passive interest_expense deductions except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of the transaction under any other provision of the code in particular no opinion is expressed regarding the tax consequences to master_trust of the proposed acquisitions of real_estate by the subtrusts furthermore no opinion is expressed regarding the validity of the loan used to finance the transaction or any other tax consequences associated with such loan this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely donna m young acting chief branch associate chief_counsel passthroughs and special industries attachment copy of this letter for sec_6110 purposes
